Citation Nr: 1442086	
Decision Date: 09/19/14    Archive Date: 09/30/14

DOCKET NO.  08-23 329	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for a respiratory disorder (claimed as acute/chronic respiratory infections), to include as due to service-connected posttraumatic stress disorder (PTSD), asbestos exposure, and/or a qualifying chronic disability.

2.  Entitlement to service connection for itching irritations, to include as due to service-connected PTSD, asbestos exposure, and/or a qualifying chronic disability.

3.  Entitlement to service connection for a gastrointestinal disorder (claimed as abdominal pain), to include as due to service-connected PTSD, asbestos exposure, and/or a qualifying chronic disability.

4.  Entitlement to service connection for black outs, to include as due to service-connected PTSD, asbestos exposure, and/or a qualifying chronic disability.



REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran (Appellant)


ATTORNEY FOR THE BOARD

L.M. Yasui, Counsel


INTRODUCTION

The Veteran, who is the appellant in this case, served on active duty from January 1989 to January 1992.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

In December 2013, the Veteran testified in a Travel Board hearing before the undersigned Veterans Law Judge.  This appeal was processed using both the Virtual VA System and the Veterans Benefits Management System (VBMS) paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).



REMAND

Another remand is required in this case to ensure that there is a complete record upon which to decide the Veteran's claims of service connection for a respiratory disorder, itching irritations, a gastrointestinal disorder, and black outs.  VA has a duty to make reasonable efforts to assist a claimant in obtaining evidence necessary to substantiate the claim for the benefits sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A(a) (West 2002); 38 C.F.R. § 3.159(c), (d) (2013).

In a March 2014 decision, the Board remanded the claims for additional development.  Specifically, the AOJ was charged with contacting the service department and/or any other appropriate source to assist in determining whether military records demonstrate evidence of asbestos exposure during service, developing whether there was pre-service and/or post-service occupational or other asbestos exposure, and determining whether there is a relationship between asbestos exposure and the claimed diseases.  To date, the AOJ has not undertaken the Board's explicit instructions.  In the August 2014 Supplemental Statement of the Case (SSOC), while the AOJ indicated that Social Security Administration (SSA) records were obtained and a VA examination was afforded to the Veteran, there is no indication that the AOJ contacted the service department or any other source regarding the Veteran's claimed exposure to asbestos.  A remand is required on this basis alone.  A Board remand confers upon an appellant the right to compliance with that order.  Stegall v. West, 11 Vet. App. 268, 271 (1998); D'Aries v. Peake, 
22 Vet. App. 97, 105 (2008) (holding that there must be substantial compliance with the terms of a Court or Board remand).  

Additionally, when VA undertakes to provide a Veteran with an examination, that examination must be adequate for VA purposes.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  In this regard, the Veteran underwent a VA examination in April 2014 pursuant to the March 2014 Board Remand.  In the VA examination report, the VA examiner opined that there is no diagnosed or identifiable underlying maladies or conditions for the claimed respiratory problems, itching, and black outs, and that these symptoms not only fail to meet the criteria for a specific diagnosis, they do not meet the criteria of an undiagnosed illness or a medically unexplained chronic multisymptom illness.  However, as discussed in the March 2014 Board Remand, an undiagnosed illness is defined as a condition that by history, physical examination, and laboratory tests cannot be attributed to a known clinical diagnosis.  In the case of claims based on undiagnosed illness under 38 U.S.C.A. § 1117 and 38 C.F.R. § 3.317, unlike those for "direct service connection," there is no requirement that there be competent evidence of a nexus between the claimed illness and service.  Gutierrez v. Principi, 19 Vet. App. 1, 8-9 (2004).  Here, the VA examiner does not provide a rationale as to the opinion that the respiratory problems, itching, and black outs do not meet the criteria of an undiagnosed illness despite the VA examiner's finding that there is no diagnosed or identifiable underlying maladies or conditions for the claimed symptoms.  See Stefl v. Nicholson, 21 Vet. App. 120, 123-25 (2007) (an adequate medical opinion addresses the appropriate theories of entitlement and provides a supporting rationale for any medical opinion).

The VA examiner also opined that the claimed respiratory disorder, itching irritations, a gastrointestinal disorder, and black outs are not proximately due to, the result of, or aggravated by the service-connected PTSD.  With the exception of indicating that respiratory problems, abdominal pain, itching, and black outs are not considered symptoms of PTSD, the VA examiner did not explain why these symptoms are not caused or aggravated by the service-connected PTSD.  See Stefl, 21 Vet. App. at 124 (finding that a medical opinion "must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions").  In addition, the VA examiner did not provide an opinion that if the Veteran's respiratory problems, itching irritations, abdominal pain, and black outs are not due to a specific disease entity, if they represent an objective indication of chronic disability resulting from an undiagnosed illness related to the Veteran's Persian Gulf War service.

For the above reasons, the Board finds that a remand for development in compliance with the March 2014 Board Remand, and an addendum medical opinion is necessary.  Stegall, 11 Vet. App. at 271; D'Aries, 22 Vet. App. at 105.


Accordingly, the case is REMANDED for the following action:

1. Contact the service department and/or any other appropriate source to assist in determining whether the Veteran worked in areas and performed duties where he may have been exposed to asbestos during his service in January 1989 to January 1992.  Specifically, consider the Veteran's contention of asbestos exposure in connection with his reported duties of handling ammunition from armored tanks.

In this regard, in compliance with the VA Adjudication Procedure Manual, the AOJ must determine whether military records demonstrate evidence of asbestos exposure during service, develop whether there was pre-service and/or post-service occupational or other asbestos exposure, and determine whether there is a relationship between asbestos exposure and the claimed diseases, keeping in mind exposure information and that the latency period for asbestos-related diseases varies from 10 to 45 or more years between first exposure and development of disease.

2. If possible, request that the VA examiner who conducted the April 2014 VA examination review the claims file and provide an addendum medical opinion.  The VA examiner should note the records review in the examination report (another examination of the Veteran is not required).  If the VA examiner determines that an additional examination of the Veteran is necessary to provide reliable opinions as to causation and aggravation, such examination should be scheduled; however, the Veteran should not be required to report for another examination as a matter of course, if it is not found to be necessary.  If the April 2014 VA examiner is not available, obtain the requested opinion from another appropriate medical professional.
Following a review of all relevant evidence from the claims file, the VA examiner is asked to offer the following opinions:

a) Are the Veteran's claimed respiratory problems, itching irritations, abdominal pain, and black outs, due to an undiagnosed illness?  In rendering this opinion, the VA examiner should consider that an undiagnosed illness is defined as a condition that by history, physical examination, and laboratory tests cannot be attributed to a known clinical diagnosis.

b) Is it as least as likely as not (50 percent or greater likelihood) that the Veteran's clinically diagnosed disabilities, if any, (manifested by respiratory problems, itching irritations, abdominal pain, and black outs) had their onset in service or are otherwise related to service, are caused by (proximately due to) the service-connected PTSD, or are permanently worsened in severity (aggravated) by the service-connected PTSD?

c) If the Veteran's respiratory problems, itching irritations, abdominal pain, and black outs are not due to a specific disease entity, do they represent an objective indication of chronic disability resulting from an undiagnosed illness related to the Veteran's Persian Gulf War service, or a medically unexplained chronic multisymptom illness, which is defined by a cluster of signs or symptoms?

The term "at least as likely as not" does not mean merely within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.

A rationale should be given for all opinions and conclusions rendered.  The opinions should address the particulars of this Veteran's medical history and the relevant medical science as applicable to this claim.  

3. After completion of the above and compliance with the requested actions has been ensured, the claims of service connection for a respiratory disorder, itching irritations, a gastrointestinal disorder, and black outs should be readjudicated in light of all the evidence of record.  If the determinations remain adverse to the Veteran, he and his representative should be furnished with an SSOC.  An appropriate period of time should then be allowed for a response before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
J. Parker
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



